Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment 8/23/2022, is a final office action. 

Response to Amendments and Arguments
2.	Independent claims 1, 9 and 14 are amended to include new limitations. The newly amended features are addressed in the rejections of the claims stated below. 
	Applicant agues the limitations of deleted claims 3, 16, 23 and 24 are not disclosed by the previously cited art. The features that are recited in the claims are addressed below. 
	First, regarding the previous rejections of claims 3 and 16, the previously cited prior art disclose the previously stated features. Applicant states the disclosure of Ouzillou is not enabling since the reference does not disclose how a controller reduces the duty cycle or renegotiates communication parameters as stated on pages 7-8 of the remarks. The examiner disagrees. Ouzillou discloses examples as stated in paragraph 0026. The state of the prior art as shown in these cited references, the level of one of ordinary skill in the art concerning negotiating communication parameters or adjusting a duty cycle and the level of predictability in the art of negotiating communication parameters or adjusting a duty cycle would allow the enablement requirement to be met without undue experimentation. Ljung further discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The adjusted reduce duty cycle will set the present rate to the new lower maximum sustained rate for transmission until a new adjustment is to be made. For these reasons and the reasons stated in the rejection of the claim, the limitation is taught by the cited references.
	Second, applicant states the limitation of the maximum sustained rate for transmission is reduced to a nonzero number and according to a function that negatively correlates to the temperature of the power amplifier is not taught by the previously cited references as stated on pages 9-10 of the remarks. The examiner disagrees. Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou discloses, teaches or suggests the maximum sustained rate of transmission is reduced to a nonzero number. Also, the amount of transmissions, the cause of the higher temperatures of the power amplifier, will be reduce to lower the temperature of the power amplifier. This is the negative correlation to the temperature of the power amplifier. In addition, Jung discloses these features. Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The adjusted reduce duty cycle will set the present rate to the new lower maximum sustained rate for transmission until a new adjustment is to be made. In these examples, the duty cycle is reduced from 100% to 60%. This will lower the output power (and corresponding temperature) of the PA since the transmitter is not transmitting 40% of the time. For these reasons and the reasons stated in the rejection of the claim, the limitation is taught by the cited references.
	Third, applicant states sending additional requests for upstream transmission grants for each of the one or more skipped transmissions when the temperature of the power amplifier is below the higher temperature threshold is not taught by the previously cited prior art as stated on page 10 of the remarks. The examiner disagrees. Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. When these actions no longer need to take place, the transmitter returns to a state where no reduction of duty cycle or shut down of the power amplifier has to occur. Therefore, additional transmissions, as compared to the previous amount of reduced transmissions, will occur. The skipped transmissions will be the next transmissions to be sent once communication resumes or the amount of transmissions is increased to the new, higher maximum rate. For these reasons and the reasons stated in the rejection of the claim, the limitation is taught by the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouzillou et al (US 2006/0003713) in view of Ljung (US 2014/0038588) further in view of Schemmann et al (US 2018/0183387).
	Regarding claim 1, Ouzillou discloses a control apparatus (Figure 1: controller 114), the control apparatus comprising:
interface circuitry for communicating with one or more other components (Figure 1: controller 114 is coupled to the power amplifier 110.); and 
processing circuitry configured to: 
obtain information on a temperature of a power amplifier from temperature measurement circuitry (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.); and 
controlling a duty cycle of the power amplifier based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.).
Ouzillou further discloses lowering a transmission rate for upstream transmissions by reducing a maximum sustained rate for transmissions of the cable modem while the information on the temperature of the power amplifier indicates that the temperature is above a lower temperature threshold (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the maximum sustained rate since the communication will be stopped. Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier.). 
In addition, Ouzillou discloses wherein the maximum sustained rate for transmissions is reduced to a nonzero number and according to a function that negatively correlates to the temperature of the power amplifier (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou discloses, teaches or suggests the maximum sustained rate of transmission is reduced to a nonzero number. Also, the amount of transmissions, the cause of the higher temperatures of the power amplifier, will be reduce to lower the temperature of the power amplifier. This is the negative correlation to the temperature of the power amplifier.), 
Ouzillou further discloses skipping one or more transmissions on the received upstream transmission slots while the information on the temperature of the power amplifier indicates that the temperature is above a higher temperature threshold and sending additional requests for upstream transmission grants for each of the one of more skipped 17/128,157p 2/12transmissions when the temperature of the power amplifier is below the higher temperature threshold (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. When these actions no longer need to take place, the transmitter returns to a state where no reduction of duty cycle or shut down of the power amplifier has to occur. Therefore, additional transmissions, as compared to the previous amount of reduced transmissions, will occur. The skipped transmissions will be the next transmissions to be sent once communication resumes or the amount of transmissions is increased to the new, higher maximum rate).
Ouzillou does not disclose wherein the processing circuitry controls the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. The transmissions will reflect a lower maximum sustained rate as shown in the figures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. By better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not disclose the transmitter is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 8, the combination discloses wherein the processing circuitry is configured to control the duty cycle of the power amplifier by providing a control signal to an upstream control circuitry of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).  
Regarding claim 9, Ouzillou discloses a transmitter device (figure 1) comprising: 
a power amplifier for amplifying a transmission signal of the transmitter device (figure 1); and 
temperature measurement circuitry for determining information on a temperature of the power amplifier (figure 1: controller 114. Figure 2 discloses the temperature is sensed 2-10).  
obtaining information on a temperature of a power amplifier from temperature measurement circuitry (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.); and 
control a duty cycle of the power amplifier based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.).
Ouzillou further discloses lowering a transmission rate for upstream transmissions by reducing a maximum sustained rate for transmissions of the cable modem while the information on the temperature of the power amplifier indicates that the temperature is above a lower temperature threshold (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the maximum sustained rate since the communication will be stopped. Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier). 
In addition, Ouzillou discloses wherein the maximum sustained rate for transmissions is reduced to a nonzero number and according to a function that negatively correlates to the temperature of the power amplifier (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou discloses, teaches or suggests the maximum sustained rate of transmission is reduced to a nonzero number. Also, the amount of transmissions, the cause of the higher temperatures of the power amplifier, will be reduce to lower the temperature of the power amplifier. This is the negative correlation to the temperature of the power amplifier.), 
Ouzillou further discloses skipping one or more transmissions on the received upstream transmission slots while the information on the temperature of the power amplifier indicates that the temperature is above a higher temperature threshold and sending additional requests for upstream transmission grants for each of the one of more skipped 17/128,157p 2/12transmissions when the temperature of the power amplifier is below the higher temperature threshold (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. When these actions no longer need to take place, the transmitter returns to a state where no reduction of duty cycle or shut down of the power amplifier has to occur. Therefore, additional transmissions, as compared to the previous amount of reduced transmissions, will occur. The skipped transmissions will be the next transmissions to be sent once communication resumes or the amount of transmissions is increased to the new, higher maximum rate).
Ouzillou does not disclose wherein the processing circuitry controls the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. The transmissions will reflect a lower maximum sustained rate as shown in the figures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. BY better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not discloses the transmitter device is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 10, the combination discloses wherein the temperature measurement circuitry is integrated in the power amplifier (Ouzillou: paragraph 0019: in another example, the controller 114 is formed on the same integrated circuit as the power amplifier 110.).
Regarding claim 11, the combination discloses wherein the temperature measurement circuitry is separate from the power amplifier (Ouzillou: paragraph 0019: in one example, the controller 114 is an external baseband controller, which controls the operation of the power amplifier 110. In another example, the controller 114 is formed on the same integrated circuit as the power amplifier 110.).  
Regarding claim 12, the combination discloses wherein the cable modem is a cable modem for communicating based on the Data Over Cable Service Interface Specification, DOCSIS (Schemmann: paragraph 0037: DOCSIS enables IP packets to pass between devices. Paragraph 0036 further describes the DOCSIS protocol.).  
Regarding claim 13, the combination discloses interface circuitry for communicating with one or more other components (Ouzillou: Figure 1: controller 114 is coupled to the power amplifier 110.); and 
processing circuitry configured to: 
obtain information on a temperature of a power amplifier from temperature measurement circuitry (Ouzillou: Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.), and 
sending the request to the upstream control circuitry via the interface circuitry Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).
Regarding claim 14, Ouzillou discloses a control method for a transmitting device (Figure 2), the control method comprising: - 24 -AC4792-EP-USINT200211PAEPUS 
obtaining information on a temperature of a power amplification means of the cable modem from temperature measurement means of the cable modem (Figure 2: sense temperature 2-10. Paragraph 0006: for protecting the power amplifier from damage from high temperatures.); and 
controlling a duty cycle of the power amplifier based on the information on the temperature (Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc.).
Ouzillou further discloses lowering a transmission rate for upstream transmissions by reducing a maximum sustained rate for transmissions of the cable modem while the information on the temperature of the power amplifier indicates that the temperature is above a lower temperature threshold (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Shutting off the power amplifier or ending the call will reduce the maximum sustained rate since the communication will be stopped. Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier.). 
In addition, Ouzillou discloses wherein the maximum sustained rate for transmissions is reduced to a nonzero number and according to a function that negatively correlates to the temperature of the power amplifier (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. Therefore, Ouzillou discloses, teaches or suggests the maximum sustained rate of transmission is reduced to a nonzero number. Also, the amount of transmissions, the cause of the higher temperatures of the power amplifier, will be reduce to lower the temperature of the power amplifier. This is the negative correlation to the temperature of the power amplifier.), 
Ouzillou further discloses skipping one or more transmissions on the received upstream transmission slots while the information on the temperature of the power amplifier indicates that the temperature is above a higher temperature threshold and sending additional requests for upstream transmission grants for each of the one of more skipped 17/128,157p 2/12transmissions when the temperature of the power amplifier is below the higher temperature threshold (Ouzillou discloses the method of figure 2. Step 2-12 discloses if the temperature is above T2, there is a shut down in step 2-14. Step 2-22 discloses if the temperature is above T1 actions are taken in step 2-24. Paragraph 0006 discloses the control circuit attempts to reduce the temperature of the power amplifier without shutting down the power amplifier. When these actions no longer need to take place, the transmitter returns to a state where no reduction of duty cycle or shut down of the power amplifier has to occur. Therefore, additional transmissions, as compared to the previous amount of reduced transmissions, will occur. The skipped transmissions will be the next transmissions to be sent once communication resumes or the amount of transmissions is increased to the new, higher maximum rate).
Ouzillou does not disclose wherein controlling the duty cycle of the power amplifier by sending a request for an adjustment to the rate of upstream transmission grant requests.
Ljung discloses the communication system described in paragraph 0008. The concept of the systems and methods disclosed herein includes the capability for a terminal in a wireless communication system to signal the base station to effectively limit the duty cycle of the terminal’s transmitter to limit its power amplifier’s power consumption. Since the base station controls when terminals transmit via uplink transmission grants, the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. The transmission times were monitored and the duty cycle is controlled to a new duty cycle according to those transmission times. Therefore, the rate of the uplink transmission grants would be reduced from the previous rate of transmission grants. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted. The change is an example of forgoing one or more upstream transmission grants. The transmissions will reflect a lower maximum sustained rate as shown in the figures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ljung into the control apparatus of Ouzillou. By better controlling power consumption of the power amplifier, the system can be optimized and power and cost of operating the system can be minimized.
The combination of Ouzillou and Ljung does not disclose the transmitter is a cable modem. 
Schemmann discloses a CATV power amplifier in which power dissipation may be reduced as stated in the abstract. Paragraph 0036 discloses references are made in the present disclosure to a Cable Modem Termination System (CMTS) in the head end 102. Paragraphs 0034 and 0037 further disclose the cable modem. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the temperature control of the power amplifier of a transmitter as disclosed by the combination of Ouzillou and Ljung for the power amplifier in the cable modem of Schemmann. The use of this power control will allow for the cable modem to operate efficiently and does not require the more detailed implementation of the power control method as stated in Schemmann to be used.
Regarding claim 21, the combination discloses wherein the processing circuitry is configured to controlling the duty cycle of the power amplification means by providing a control signal to an upstream controller of the cable modem (Ouzillou: Paragraph 0026: the controller can take a number of actions that should help lower the temperature of the power amplifier. Examples of such actions are reducing the duty cycle, shutting down the power amplifier, dropping the call, renegotiating communication parameters with a base station, etc. Ljung: Paragraph 0008: the terminal operating at low power levels may request the base station to throttle uplink transmissions to reduce the power amplifier’s power consumption. Figures 2A and 2B show the transmissions granted and no grant after the duty cycle is adjusted.).  
Regarding claim 22, the combination discloses a machine-readable storage medium including program code, when executed, to cause a machine to perform the method of claim 14. Ouzillou discloses the controller 114 of figure 1. The controller will carry out the algorithm as shown in figure 2. Ouzillou does not disclose the structure of the controller. Schemmann discloses a method may be executed by software and the media bearing that software can be a non-transitory computer readable medium in paragraphs 0099-0101. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the algorithm of the combination of Ouzillou and Ljung on to a non-transitory computer readable medium as taught by Schemmann to reduce the size of the circuitry

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/3/2022